This cause came on to be heard upon the accelerated calendar pursuant to App. R. 11.1 and Loc. App. R. 25, the record from the Cuyahoga County Court of Common Pleas, the briefs and the oral arguments of counsel. Appellant Harry Darmour contends the trial judge abused his discretion in imposing a sentence greater than that forming the inducement for appellant to plead guilty. Appellant was sentenced to three and one-half years while the state had agreed with appellant to ask the court to impose a two-year sentence.
Appellant's assignment of error is overruled for the reason that the trial court has sound discretion to implement a plea bargain agreement. See Akron v. Ragsdale (1978), 61 Ohio App. 2d 107, 15 Ohio Op. 3d 107, 399 N.E.2d 119, paragraph one of the syllabus. No abuse of discretion is present when the trial court forewarns a defendant that it will not consider itself bound by any sentencing agreement and defendant fails to change his plea. See March 26, 1987 record, at 12-13.
The judgment of the court of common pleas is affirmed.
Judgment affirmed.
PRYATEL, P.J., ANN MCMANAMON and PATTON, JJ., concur.